13‐614‐cr 
     United States v. Kimble 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 30th day of April, two thousand fourteen. 
 4    
 5          PRESENT:  CHESTER J. STRAUB, 
 6                           ROBERT D. SACK, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          UNITED STATES OF AMERICA, 
12           
13                                           Appellee, 
14                                    
15                                   v.                                         No. 13‐614‐cr 
16          JAMES KIMBLE, 
17           
18                                           Defendant‐Appellant. 
19                   
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           
22          FOR APPELLANT:                   ANNE M. BURGER, Assistant Federal Public 
23                                           Defender, Federal Public Defender’s Office for the 
24                                           Western District of New York, Rochester, NY. 
                                                 1
 1             
 2            FOR APPELLEE:            STEPHAN J. BACZYNSKI, Assistant United States 
 3                                     Attorney, for William J. Hochul, Jr., United States 
 4                                     Attorney for the Western District of New York, 
 5                                     Buffalo, NY.  
 6             
 7            Appeal from a judgment of the United States District Court for the 
 8   Western District of New York (David G. Larimer, Judge).  
 9            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
10   AND DECREED that the judgment of the District Court is AFFIRMED. 
11            James Kimble appeals from the District Court’s denial of his motion to 
12   dismiss a one‐count indictment charging him with failing to register under the 
13   Sex Offender Registration and Notification Act (“SORNA”), 18 U.S.C. § 2250(a), 
14   when he moved from New York to Florida in 2009.  Kimble is a “pre‐Act 
15   offender,” meaning that he was convicted of a qualifying sex offense before 
16   SORNA’s 2006 effective date.  See Pub. L. No. 109‐248, 120 Stat. 587.1  We assume 
17   the parties’ familiarity with the facts and record of the prior proceedings, to 
18   which we refer only as necessary to explain our decision to affirm. 
19            We review de novo the denial of a motion to dismiss an indictment.  
20   United States v. Canori, 737 F.3d 181, 182 (2d Cir. 2013).  Kimble argues that the 
21   District Court should have dismissed the indictment for two reasons.  First, he 
22   contends that SORNA’s registration requirements did not apply to him at the 
23   time of his interstate move in 2009 because the Attorney General had not yet 
24   issued the Final Rule on SORNA’s retroactive application to pre‐Act offenders, 
25   Applicability of the Sex Offender Registration and Notification Act, 75 Fed. Reg. 
26   81,849‐01 (Dec. 29, 2010).  As counsel for Kimble conceded in a letter dated April 

     1     In 1983 Kimble was convicted in New York of Rape in the First Degree. 

                                                2
 1   28, 2014, this argument is foreclosed by United States v. Lott, No. 12‐5002‐cr, 2014 
 2   WL 1622796 (2d Cir. Apr. 24, 2014), which held that the Sentencing, Monitoring, 
 3   Apprehending, Registering, and Tracking Guidelines, issued by the Attorney 
 4   General and effective in 2008, validly extended SORNA’s applicability to pre‐Act 
 5   offenders.  See Lott, 2014 WL 1622796, at *2–*3, (discussing The National 
 6   Guidelines for Sex Offender Registration and Notification, 73 Fed. Reg. 38,030‐01 
 7   (July 2, 2008)).  Because SORNA applied as of 2008 to pre‐Act offenders such as 
 8   Kimble, his indictment under the Act for failing to register in 2009 was not 
 9   impermissibly retroactive.  
10         Second, Kimble argues that the indictment must be dismissed because it is 
11   predicated on his New York State sex offender risk classification, the 
12   adjudication of which violated due process.  This argument misapprehends 
13   SORNA’s operation.  Whether the State court hearings that determined Kimble’s 
14   risk classification under New York law complied with due process has no 
15   bearing on the validity of the federal indictment charging Kimble with a 
16   violation of SORNA.  It is Kimble’s conviction for a qualifying sex offense in 
17   New York, not his subsequent risk classification under New York’s Sex Offender 
18   Registration Act, that triggers SORNA’s registration requirements.  See 42 U.S.C. 
19   § 16913(a), (b).  Kimble’s rape conviction constitutes a qualifying offense under 
20   SORNA.  See 42 U.S.C. § 16911(5).  Accordingly, the District Court correctly 
21   rejected his challenge to the indictment on due process grounds.   
22         As Kimble acknowledges, his additional constitutional challenges to 
23   SORNA itself, under the Commerce Clause, Ex Post Facto Clause, and the Tenth 
24   Amendment, are foreclosed by this Court’s case law.  See United States v. 
25   Guzman, 591 F.3d 83 (2d Cir. 2010); see also Lott, 2014 WL 1622796, at *5. 

                                              3
1         We have considered Kimble’s remaining arguments and conclude that 
2   they are without merit.  For the foregoing reasons, the judgment of the District 
3   Court is AFFIRMED. 
4
5                                         FOR THE COURT: 
6                                         Catherine O=Hagan Wolfe, Clerk of Court  
7          




                                             4